Citation Nr: 0637100	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-28 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and L.C.


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel




INTRODUCTION

The veteran had a period of guerrilla service and regular 
Philippine Army service from December 1, 1943 to December 10, 
1946, that was recognized service with the Armed Forced of 
the United States.  He also had subsequent service with the 
Armed Forces of the Philippines from January 1951 to June 
1978.  He died in December 1996, and is survived by his wife 
(the appellant).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied service 
connection for the cause of the veteran's death.

The Board notes that the appellant and L.C.  presented 
testimony during an appeal hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  A copy of 
the hearing transcript issued following the hearing is of 
record.   


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
December [redacted], 1996 as a result of cardio respiratory arrest.  
The veteran's antecedent cause of death was myocardial 
infarction, with bleeding ulcer as the underlying cause of 
death, and malaria as a significant condition contributing to 
death.
 
2.  The veteran was not service connected for any 
disabilities prior to his death.
 
3.  A processing affidavit signed at the end of his 
recognized guerrilla and Philippine Army service shows 
recorded illnesses of typhoid fever, chronic malaria and 
anemia.  

4.  The preponderance of the evidence does not show that a 
disability of service origin caused the veteran's death, 
contributed substantially or materially to the cause of the 
veteran's death, combined to cause death, aided or lent 
assistance to the production of death, or otherwise was 
causally linked to the death. 


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.310, 3.311, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in July 2001, August 2001, 
October 2003, June 2004, as well as via the June 2004 
Statement of the Case.  These letters notified the claimant 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the claimant to inform the RO of any information 
or evidence the claimant wanted the RO to obtain, and 
requesting that the claimant provide copies of any private 
treatment records in the claimant's possession that pertained 
to the claim.

Initial VCAA notification (in August 2001) predated 
adjudication of this claim in May 2002.  The appellant was 
subsequently provided with additional and more complete 
notice, as well as the claim was readjudicated and a 
statement of the case, including all VCAA related 
regulations, was issued.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006). 

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of this 
appeal. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent evidence of record to decide the claim, 
as set forth below.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence remains identified.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application. Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingness/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the element of 
the claim reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the appellant was provided with notice 
of what type of evidence was needed to substantiate her 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  Despite the inadequate notice provided to 
the appellant on these elements, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  That is, the AOJ will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  The claimant will have appellate rights as to those 
matters if there is any disagreement.  Accordingly, the Board 
will proceed with the merits of this case.

The veteran's death certificate shows that he died on 
December [redacted], 1996 as a result of cardio respiratory arrest.  
The veteran's antecedent cause of death was myocardial 
infarction, with bleeding ulcer as the underlying cause of 
death, and malaria as a significant condition contributing to 
death.  The appellant is the veteran's surviving spouse and 
she contends that the cause of the veteran's death is related 
to service.

The appellant essentially contends that the veteran was 
treated for typhoid fever, malaria and anemia during his 
period of recognized service.  She also notes that the death 
certificate indicates the veteran's antecedent cause of death 
was myocardial infarction, with an underlying cause of death 
of bleeding ulcer, and malaria as a significant condition 
contributing to death.  As such, she claims the veteran's in-
service treatment for malaria and anemia were a contributing 
factor to the cause of the veteran's death, and thus, her 
claim should be granted.

In addition, the appellant contends that the veteran was 
finally discharged from his service with the Armed Forces of 
the Philippines in June 1978, and that the veteran developed 
duodenal ulcer and coronary insufficiency while he was still 
in active service (per a May 1978 Certificate of Disability 
Discharge by a Medical Board).  Therefore, she contends the 
veteran's cause of death and antecedent cause of death, the 
cardiorespiratory arrest and myocardial infarction, are 
related to the veteran's service.  

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

The evidence of record includes multiple service medical 
records and documents, as well as various private treatment 
records and statements dated from the 1990s to the present 
including from Dr. Flores, Dr. Caleon, Dr. Espiritu, Dr. 
Acosta, and the Armed Forces of the Philippines Medical 
Center.  The evidence also includes lay statements from the 
appellant, L.C. and A.S.G.  The Board also notes that the 
veteran had not established service connection for any 
disability prior to his death

With respect to the appellant's contention that the veteran 
was finally discharged from his service with the Armed Forces 
of the Philippines in June 1978, and that he developed 
duodenal ulcer and coronary insufficiency while he was still 
in active service (per a May 1978 Certificate of Disability 
Discharge by a Medical Board), the Board acknowledges these 
facts as true.  Nevertheless, the Board finds the appellant's 
contentions without merit.  The law is clear that service in 
the Philippine Scouts and in the organized military forces of 
the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, may constitute 
recognized service in the Armed Forces of the United States 
for VA purposes.  38 C.F.R. §§ 3.40, 3.41 (2005).  However, 
such service must be certified as qualifying by the 
appropriate military authority. 38 C.F.R. § 3.203 (2006).  In 
this case, the veteran's only recognized service is from 
December 1, 1943 to December 10, 1946.  Five years later, in 
1951, the veteran re-entered service in the Armed Forces of 
the Philippines; however, this period of service was not 
recognized as service in the Armed Forces of the United 
States.  As such, any disability that may have arisen from 
the veteran's subsequent unrecognized service with the Armed 
Forces of the Philippines from January 1951 to June 1978, 
including duodenal ulcer and coronary insufficiency, and 
which may have led to the cause of the veteran's death, 
cannot be compensated under VA laws and regulations. 

As to the appellant's contentions that the veteran was 
treated for typhoid fever, malaria and anemia during his 
period of recognized service, and that his in-service 
treatment for malaria and anemia were a contributing factor 
to the cause of the veteran's death, the Board finds those 
contentions are also without merit.  The only evidence of 
these diseases is the notation of them on a processing 
affidavit signed by the veteran at the end of his period of 
recognized service.  There are no records of inservice 
treatment or any evidence showing the status or severity of 
these diseases at service separation.  

The evidence in fact shows that following his period of 
recognized service, the veteran was treated for anemia and 
malignant malaria in 1958, May 1993, June 1994 and December 
1996 (per January 1993 and May 2002 statements by Dr. Clarita 
Espiritu, September 2003 statement by Dr. Acosta, and 
December 1996 records from Dr. Caleon).  In addition, a 
February 2004 affidavit by Dr. Espiritu indicates that it 
could be concluded that the veteran's ultimate cause of death 
was related to the ailments that began while in service which 
were manifested to a compensable degree.  

Nevertheless, the Board finds that the evidence simply does 
not show that the anemia and malaria noted in service 
contributed to the cause of the veteran's death.  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death. 38 
C.F.R. § 3.312(c).  It is not sufficient to show that it 
casually shared in producing, but rather it must be shown 
that there was a casual connection.  Id.  And, in this case, 
the appellant simply has not produced evidence showing a 
causal connection between the malaria or anemia noted in 
service, and the cause of the veteran's death. 

The Board points out that the February 2004 affidavit by Dr. 
Espiritu indicating that it could be concluded that the 
veteran's ultimate cause of death was related to the ailments 
that began while in service is not sufficient to established 
entitlement for the claim on appeal.  Medical evidence which 
simply uses the term "could", without supporting clinical 
data or other rationale, simply is too speculative and does 
not provide the degree of certainty required to constitute 
medical nexus evidence.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see Mattern v. West, 12 Vet. App. 222 (1999).

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In this 
case, the Board finds that none of the evidence of record is 
credible and probative of the appellant's contentions.  
Simply put, the evidence of record does not show that a 
disability of service origin caused the veteran's death, 
contributed substantially or materially to the cause of the 
veteran's death, combined to cause death, aided or lent 
assistance to the production of death, or otherwise was 
linked to the death.

For the reasons discussed above, the Board finds that the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


